Citation Nr: 1618766	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-31 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to restoration of service connection for residuals of rib fracture.

2.  Entitlement to service connection for peripheral neuropathy as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for colon cancer.  

4.  Evaluation of posttraumatic stress disorder, currently rated as 30 percent disabling prior to September 6, 2013, and 100 percent thereafter.

5.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  Service records show the Veteran served honorably in the U.S. Army.  He was awarded the Army Commendation Medal with a "V" Device.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office (RO) in Huntington, West Virginia that, in pertinent part, severed service connection for residuals of rib fracture, denied service connection for bilateral lower extremity peripheral neuropathy as secondary to type II diabetes mellitus, denied an evaluation in excess of 30 percent prior to September 6, 2013, for posttraumatic stress disorder (PTSD), and denied entitlement a total rating based on unemployability due to service-connected disability (TDIU).

The Veteran was afforded a personal hearing at the RO in August 2010 and in November 2012 before the undersigned Veterans Law Judge sitting at Huntington, West Virginia.

The issue of service connection for tinnitus was previously on appeal.  Service connection was granted in a March 2015 rating decision.  This is a full grant of benefits.  Therefore, the issue is resolved.

In a January 2015 decision, the RO awarded a 100 percent disability evaluation for PTSD effective September6, 2013.  As this was a partial grant of benefits sought on appeal, the issue has remained in appellate status.

The issue of restoration of service connection for a fractured rib is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Peripheral neuropathy is not caused or permanently worsened by a service-connected disease or injury.

2.  Colon cancer is not caused or permanently worsened by a service-connected disease or injury.

3.  PTSD was productive of occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas, and total occupational and social impairment were not shown. 

4.  Prior to September 6, 2013, the service-connected disabilities are not shown to have precluded the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1.  Disability due to peripheral neuropathy is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Disability due to colon cancer is not proximately due to or the result of a service connected disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  The criteria for an evaluation of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).

4.  Prior to September 6, 2013, the criteria for the assignment of a TDIU rating are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter or letters sent to the Veteran in February 2007, November 2010, and December 2012.  The claims were last adjudicated in December 2014 and March 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony and lay statements have been associated with the record.  

The Veteran was afforded examination in February 2007 and December 2014 for his peripheral neuropathy, a January 2013 examination for colon cancer, October 2010, June 2011, March 2013, and November 2014 examinations for PTSD, and general medical examinations in June 2011 and February 2015 relating to employability.  In March 2015, an addendum opinion with respect to employability was obtained.  The VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered medical opinions based upon the facts of the case and the examiners' knowledge of medical principles.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The November 2014, December 2014, and February 2015 examinations were performed and the March 2015 opinion was obtained pursuant to the Board remand.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  

Based on the foregoing, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as provided in 38 C.F.R. § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

Peripheral Neuropathy

The record shows the Veteran was service connected for diabetes mellitus effective December 13, 2006.  The Veteran claims that peripheral neuropathy of the lower extremities is due diabetes mellitus.

In support of his claim, the Veteran submitted a June 2006 medical opinion from a private physician.  The physician stated that the Veteran's feet started bothering him about three months prior.  The physician reported that the right heel and both feet burned with tingling up the shin.  The assessment was likely peripheral neuropathy due to diabetes mellitus.  The examiner noted a screening workup would be done and that the heel pain was likely plantar fasciitis.

A February 2007 VA medical examination was conducted.  It noted the results of a March 2007 electromyographic nerve conduction study (EMG/NCS).  The impression of the EMG/NCS was findings suggestive of very mild sensory neuropathy.  The VA examiner found this was not a complication of diabetes because mild diabetes was discovered less than one year prior.  The examiner reasoned that the presence of neuropathy takes years after diabetes and poor control with other complications.  

A July 2011 VA general medical examination noted "mild diabetic neuropathy."  The examiner did not appear to evaluate the etiology of the neuropathy other than this conclusory statement.

A December 2014 VA examination found lower extremities revealed early diffuse peripheral neuropathy most likely from radiculopathy.  The examination noted an October 2013 EMG/NCS as the basis of the finding.

A February 2015 VA Disability Benefit Questionnaire (DBQ) connected with a general medical examination is of record.  Therein, the examiner found that the Veteran has diabetic peripheral neuropathy.  The examiner noted that no EMG studies have been performed.

Based on a review of the record, the Board finds that service connection for peripheral neuropathy is not warranted.  The preponderance of the probative evidence shows that the Veteran's lower extremity neuropathy symptoms are not related to diabetes mellitus.

In that regard, although the Veteran submitted the June 2006 medical report indicating that the lower extremity symptoms were likely due to diabetes, the report also indicated that a workup would follow.  Accordingly, the opinion is not especially strong, and it is therefore afforded less probative weight.

Similarly, the February 2015 DBQ indicating that the Veteran has diabetic peripheral neuropathy fails to consider the EMG/NCS studies previously performed.  The examiner's lack of awareness of such studies calls into question the validity of the diagnosis.  Accordingly, this opinion is also of little probative weight.

On the other hand, two VA medical opinions were rendered after objective and specific clinical tests.  Both examiners opined that diabetes was not the cause of the Veteran's neuropathy symptoms.  The Board finds the most recent EMG/NCS study, conducted many years after the onset of diabetes, to be most probative.  The study was conducted by a skilled and neutral professional who found that radiculopathy was the most likely cause of the Veteran's symptoms.

Although the Veteran's lay testimony is competent, in this case, the Board affords it little probative weight.  The specific, reasoned opinion of the medical examiner conducting the October 2013 EMG/NCS is more credible and of greater probative weight than the lay assertions of the Veteran because the medical provider has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.  

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran's lower extremity neuropathy symptoms are related to diabetes mellitus.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Colon Cancer

The Veteran contends that his colon cancer is a metastasis of his service-connected prostate cancer.  He reasons that both his cancers are adenocarcinomas.

In this case, service treatment records are unremarkable for manifestations of colon cancer.  Indeed, the Veteran admits that colon cancer was not incurred in service.  See September 2014 VA Form 9.

Post-service, the Veteran was diagnosed with inflammatory bowel disease in 1994.  In June 2012, the Veteran underwent a total proctocolectomy for invasive colonic adenocarcinoma with mucinous component.  The surgical pathology report noted metastatic adenocarcinoma was present in one of thirty five lymph nodes.

With respect to prostate cancer, the Veteran underwent a radical prostatectomy in 2001 for adenocarcinoma of the prostate.  No chemotherapy, radiation therapy or hormone therapy was done after the surgery.  

A January 2013 VA examination was conducted.  The examiner reported that the Veteran was found to have a 1.7cm adenocarcinoma of the proximal cecum (proximal colon) at the time of surgery in June 2012.  Because this tumor had occurred in the setting of extensive ulcerative colitis involving the entire colon, the Veteran underwent a colectomy and ileostomy at that time.  The examiner noted the metastatic cancer found in one lymph node.  The examiner opined that colon cancer was less likely than not proximately due to or the result of the Veteran's prostate cancer.  The examiner reasoned that there is absolutely no relationship between cancer of the prostate and subsequent development of cancer of the colon, nor is there any relationship between cancer of the prostate and ulcerative colitis, a known risk factor for cancer.  Lastly there is no evidence for any aggravation of his colon cancer or his ulcerative colitis by his service connected prostate cancer.  The examiner stated that in formulating this opinion, he was drawing on over thirty years of experience as a board-certified oncologist-hematologist and former Chief of Hematology-Oncology at the Mt. Home VAMC.

The Board acknowledges the Veteran's claim that colon cancer is a metastasis of prostate cancer.  The Board has considered this argument and notes it is plausible.  However, the Board concludes that the evidence shows that it is more likely than not that prostate cancer did not metastasize to the colon.  This is because the Board gives the examiner's medical opinion much greater weight than the Veteran's lay statements in this regard.  While the Veteran's lay evidence of symptoms are competent, here, the diagnosis of metastasis is a complex medical issue, not the subject of lay testimony.  Moreover, although the Veteran stated in his VA Form 9 that his prostate cancer doctors were never entirely convinced that the cancer was fully contained, the Board finds such evidence is outweighed by the conflicting statements from the Veteran that his PSA levels went back down and radiation treatment was not further considered.  Moreover, it is clear that, in 2007, a rib biopsy resulted in no prostate cancer metastasis.  The rib biopsy and negative result took place five or six years after the original prostate cancer.  This indicates to the Board, along with the Veteran's statements that his PSA levels went back down, that prostate cancer was fully contained. 

The Veteran cites medical research as to metastasis of cancer in further support of his claim.  The Board affords this research minimal probative weight.  The research is not specific to the facts in this Veteran's case, and only shows the plausibility of metastasis.  It does not show that it is at least as likely as not that this Veteran's prostate cancer metastasized.  

Finally, the Board is unpersuaded that the mere fact that the cancers are of the same type means they are the same cancer that has metastasized.  Adenocarcinoma refers to carcinoma derived from glandular tissue or in which the tumor cells for recognizable glandular structures.  See DORLAND's ILLUSTRATED MEDICAL DICTIONARY, 27 (32nd ed. 2012).  Accordingly, it appears that adenocarcinoma is a generalized type of cancer.  The general nature of adenocarcinoma is insufficient for the Board to award service connection.

Based on the foregoing, a preponderance of the credible evidence is against a finding that the Veteran's prostate cancer, status post radical prostatectomy, proximately caused or aggravated colon cancer.  Accordingly, service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.

Ratings Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be assigned where the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The United States Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluation of PTSD

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  While this Diagnostic Code addresses PTSD, all psychiatric disabilities are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014). 

One factor for consideration in the evaluation of mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing in school).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

In this case, the record shows that, at the October 2010 VA PTSD examination, the Veteran described his wife of over 40 years as his backbone.  He reported seeing his two daughters and their four children daily.  He reported avoiding other family members because he cannot stand a crowd.  He reported ceasing several activities in the church in the prior couple of years; however, he continued to attend church regularly.  He reported minimal activities.  He reported watching TV.  He reported hunting with family members in the fall, working in the barber shop four days per month, and performing chores around the house.  

At the time of the examination, the Veteran was being treated through primary care at VA Community Based Outpatient Clinics.  He ceased attending the Vet Center the prior year.

The mental status examination showed the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity and speech were unremarkable.  The Veteran was cooperative and attentive.  Affect was constricted and mood was dysphoric.  He made only one error with serial sevens and then completed it correctly.  He was able to spell a word forward and backward.  The examination report stated that he was not intact to person.  He was intact to time and place.  His thought content and process was unremarkable.  He denied delusions.  

He reported that he usually had to take medication to sleep.  He stated that it took him about 30 minutes to go to sleep.  He then would get up to go to the bathroom several times a night but would return to sleep.  Without medications, he would lie and tumble.  He reported that he used to dream all the time that "they" came and got him to go back to Vietnam.  When directly asked if he ever dreamed of events that occurred in Vietnam he stated that he had dreams of mortar attacks.  As the result of the medications, he slept most nights without dreams.  The medications, however, made him feel drowsy during the day.

The Veteran reportedly episodically he would get very angry with his family at times and lash out with angry statements.  He would then leave the room and return after he calmed down.  The Veteran reported that his breathing would speed up at times when he was anxious.  He stated that he had thoughts of hurting someone else when a drug dealer was coming to the house to sell his daughter drugs.  He stated another man had threatened his family and he had homicidal ideation toward him.  He denied then current homicidal ideation or that he acted on past thoughts.

He denied suicidal thoughts.  Impulse control was noted as "good."  There was found a slight problem with toileting, shopping, traveling, and recreational activities.  There was found a severe problem with exercise.  The problems were described as relating to his medical problems of colitis and history of prostate cancer, in that he will have to immediately go to the bathroom.  He reported disliking going shopping.  Exercise was a problem due to his breathing problem (i.e. diagnosed COPD) and urination problem.  He reported needing to stop frequently when driving due to joint problems and the need to frequent the bathroom.  He stated that he had low interest in recreational activities.

The examiner noted remote memory was normal.  Recent memory was found to be moderately impaired.  Immediate memory was normal.  The Veteran was only able to recall two of five words after five minutes.

The Veteran reported difficulty sleeping and having dreams related to Vietnam unless he takes his prescription medication.  He stated that he rarely dreamed because he takes medications.  He reported episodic occurrences of verbally aggressive statements to family members.  He reported having thoughts of military service on a regular basis.  He reported that he felt close to family members and was seeing them daily but not interacting with them often.  He continued to engage in hunting, but infrequently.  These and other activities were reduced due to his physical problems.  He worried about the future as the result of his chronic health problems.  He avoided situations where crowds would be present but was able to go to church regularly and shop for brief periods of time.  Cognitively, his wife reported that he has memory problems and gets confused.  He reported that physical activities resulted in the swelling of his flank, and the pain has made it difficult for him to think clearly.  A GAF score of 55 was assigned.

A June 2011 PTSD examination was conducted.  The Veteran reported frequent sadness, occasional tearfulness, naps one hour during the day, and poor energy level.  Motivation was intact though capacity for activity was limited.  Appetite was intact.  He spent much time alone.  There was periodic mild irritability.  The examiner found the Veteran as fairly intact cognitively.  The Veteran denied suicidal and homicidal ideation and significant guilt.  He reported a sleep impairment.  He reported sleeping from 11 p.m. to 6 a.m. with medication, awakening a few times during the night.  He attributed the awakening to bathroom trips associated with his history of prostate cancer.

At that time, the Veteran reported a good relationship with his wife and that she has been tolerant of his mood issues over the years.  As to his children and grandchildren, he reported good relationships with them but could tolerate being around them only for a limited time and then would make an exit.  He reported attending church several times weekly and had friends there with which he sometimes associated.  He reported playing mandolin and guitar, collecting Native American relics, reading the Bible, and watching some TV in winter.  He reported a limited physical ability to tend to the house and yard.  

The mental status examination showed the Veteran was clean, neatly groomed, and appropriately and casually dressed.  Psychomotor activity and speech were unremarkable.  The Veteran was cooperative, friendly, relaxed and attentive.  His affect was appropriate.  His mood was good, although he expressed some anger and frustration at VA over perceived unfair treatment.  His attention was intact.  He was not able to do serial sevens after two subtractions.  He was able to spell a word forward and backward.  He was oriented to person and place.  He was one day off on the date; otherwise he was intact to time.  His thought process and thought content were unremarkable.  He denied delusions.  He understood the outcome of behavior.  His intelligence was average.

The examiner noted the Veteran has inappropriate behavior.  It was noted that generally, the Veteran gets along well with others though he tends to avoid them more than he thinks he should.  He reported some irritability with verbal acting out. He goes off by himself when his wife notices his irritability and tells him not to "start that."  He stated that this occurs as many as a couple of times a week though the frequency is variable.

He interpreted proverbs appropriately.  He denied obsessive/ritualistic behavior and panic attacks.  The extent of impulse control was fair.  There were no episodes of violence reported.  The examiner found the Veteran's remote, recent, and immediate memory were normal.

The Veteran reported having nightmares once per couple of months involving being taken back into the military.  He reported having flashbacks or vivid memories of combat infrequently.  He avoided military movies.  Sometimes he deliberately would think back about events that happened.  He reportedly talked a lot about his experiences with other veterans at the barber shop.  He reported feeling and expressing love for his family, and enjoying church work.  He reported mixed expectations for the future.  Irritability and frustration tolerance were worse when he was working.  He worked for more than 20 years and lost no time from work during the prior twelve month period.  The examiner remarked that the Veteran exhibited moderate symptoms and functional impairment.  A GAF score of 60 was assigned.

In a June 2011 VA general medical examination, the Veteran reported fatigability, generalized weakness, and insomnia.  He stated that he needed medication to get minimal sleep.  He related to day time somnolence.  He also reported he had an issue with his short term memory and stated that he forgets easily.

A March 2013 VA mental disorders examination shows the Veteran reported symptoms of depressed mood, anxiety, and chronic sleep impairment.  The Veteran denied mild memory loss, such as forgetting names, directions, or recent events.

A GAF score of 60 was assigned.  The examiner found there was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The Veteran stated that he and his wife get along alright.  He reported good relationships with his two children and four grandchildren.  He reported having some church friends and attending church a few times weekly when physically able. He reported enjoying playing guitar and mandolin, collecting Indian relics, reading a lot, watching some TV, performing some of the maintenance on his property, and going out with his wife fairly regularly.  He stated he semi-retired until June of 2012 when he fully retired.  Prior to that he continued his former employment as a barber a few days per month.

As for symptoms, the Veteran reported a frequent depressed mood.  He reported keeping to himself and having limited motivation for activity.  He denied tearfulness.  He reported sleeping seven to eight hours per night with medication.  He reported relatively low energy level.  His appetite was pretty good.  He socialized primarily with family but maintained outside contacts.  He reported getting along well with people despite some irritability.  He presented as cognitively intact, with some age-appropriate difficulty.  He denied suicidal and homicidal ideation and significant guilt.  

He reported dreams of battles and had an atypical presentation of stressful events, as he did not indicate that any stood out for him.  He reported that dreams sometimes woke him, but he denied significant arousal upon awakening.  He reported intrusive thoughts of rocket attacks, mortar attacks, people getting killed, etc.  He avoided such thoughts to put up a front when in front of others.  He reported he rarely talked about military experiences, and sometimes he would visit other veterans.  He reported that he had to quit watching movies about Vietnam due to his reaction to them.  The examiner noted some diminished interest (not marked) and social detachment.  The examiner noted the Veteran felt love for his family.  The Veteran had no expectations of the future (positive or negative).  

VA treatment records during the appeal period were unremarkable for treatment and examinations associated with PTSD.

After a review of the evidence of record, the Board finds that an evaluation of 50 percent is warranted.  In adjudicating appeals for disability evaluations, the Board must interpret various examination reports in light of the entire medical history, reconciling any contrary findings into a consistent picture.  38 C.F.R. § 4.2 (2014).  

In this instance, the Board finds that the medical history, when reconciled into a consistent picture, warrants a 50 percent evaluation but no greater.  In this regard, the Veteran's symptoms have been characterized largely by chronic sleep disturbances, irritability, moderate social isolation, and moderate recent memory disturbances.  The presence of the moderate recent memory disturbances indicates the Veteran would have reduced occupational reliability.  

An evaluation of 70 percent is not warranted because the Veteran does not have deficiencies in most areas.  In that regard, the Veteran was able to work to some degree during the majority of the relevant period under review.  Moreover, the Veteran demonstrated good relationships with family, some relationships or acquaintanceships with those outside his family (i.e. the church), and his judgment thinking, and mood were intact.   Although on one instance, he reported homicidal thoughts, those thoughts were a reaction to a specific situation and appear to be isolated.  Furthermore, when looking at these and the other symptoms during the appeal period and their severity, the overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity.  Total social and occupational impairment is also not demonstrated for the same reasons.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate.  Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  Of note, the symptoms listed in the General Rating Formula for Mental Disorders are merely demonstrative and not exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence does not reflect any symptom or degree of severity not contemplated by the General Rating Formula, which focuses on occupational and social impairment caused by all symptoms of a mental disorder.  Therefore, the threshold factor for extra-schedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.    Consequently, referral for extra-schedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

Entitlement to a TDIU

The record shows the Veteran is eligible for special monthly compensation under 38 U.S.C. 1114, subsection (s) and 38 CFR 3.350(i) on account of posttraumatic stress disorder with unspecified depressive disorder rated 100 percent and additional service-connected disabilities of bilateral testis, atrophy, painful scar from biopsy (rib), scar, residual prostatectomy (claimed as scar from hernia), Type II diabetes mellitus, and prostate cancer, status post radical retro pubic prostatectomy, independently ratable at 60 percent or more beginning September 6, 2013.  Accordingly, the issue of TDIU beginning September 6, 2013, is moot.  The Board will therefore address entitlement to a TDIU prior to September 6, 2013.  

In this regard, the Veteran qualifies for consideration of a TDIU on a schedular basis since June 22, 2007.  This is based upon combined disabilities of shared etiology exceeding 40 percent disabling with a combined evaluation for compensation of 70 percent disabling.  At that time, the Veteran was service connected for PTSD, prostate cancer, atrophy of the testicles, diabetes, hearing loss and painful scars.

When evaluating a TDIU, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

In this case, the record shows that, for a portion of the appeal period, the Veteran's income was close to being marginal.  In his August 2010 Application for Increased Compensation Based on Unemployability, the Veteran stated that he last worked full time in April 2010, and he presently earned $1,180.00 per month.  A monthly income of $1,180 amounts to an annual income of $14,160.00.  The Bureau of the Census poverty threshold for one person for 2010 was $11,344.  In contrast, the Veteran's July 2007 Application for Increased Compensation Based on Unemployability indicates he was working 30 hours per week earning $48,000.00 per year, well above marginal employment.  The Board, therefore, turns to whether the Veteran was unemployable beginning in 2010, regardless of his choice to work less than full time.

In evaluating entitlement to a TDIU, the central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.  

The record in this case shows, in the October 2010 VA PTSD examination, the Veteran reported that he retired due to his physical health problems, which resulted in pain and fatigue.  He reported that he had osteoarthritis that caused swelling and pain in several joints intermittently.  He reported that he had a hernia that caused swelling and pain with very little activity; and that he was frequently fatigued with exertion due to his COPD.  He stated he had to be near bathrooms due to his colitis and history of prostate problems that resulted in frequent episodes of having to empty bowels or bladder.  He reported that there was leakage from his bladder due to having prostate surgery.  The Veteran reported that he had reduced his working in the last two years due to his physical problems.  He stated that after receiving his Social Security benefits in April 2010, he started working only four days per month.  

Symptoms due to PTSD are described in the PTSD portion of this decision.  The pain and swelling in his side made it difficult for him to "think clearly," according to the Veteran.  The examiner opined that the Veteran's PTSD symptoms alone do not preclude any type of substantially gainful employment.  The examiner reasoned that the Veteran attributed his reduction in work over the prior two years to his physical health problems and not PTSD.  When specifically reporting why he reduced work first to four days a week and subsequently, after qualifying for Social Security, to four days per month, he reported that it was due to his hernia swelling and causing severe pain when moving to perform his job and difficulty thinking.

A November 2010 VA audiology examination related to the Veteran's service-connected hearing loss and tinnitus was conducted.  The diagnosis was mild to severe sensorineural hearing loss above 1.5 kHz with good residual speech processing ability in the right ear and a moderately-severe to severe sensorineural hearing loss above 1.5 kHz with good residual speech processing ability in the left ear.  The Veteran reported at that time that he had difficulty hearing and understanding speech especially in the presence of background noise.
A November 2010 VA bones examination showed a surgical scar over the right lateral 10th rib that was 10 cm x 0.5 cm in length, non-tender, lighter than surrounding tissue, and deep but not attached to underlying structures.  Pain was reported at the right lateral chest.

A May 2011 private audiology examination report is of record.  Therein, speech recognition thresholds were shown as 88 percent in each ear.  The examiner indicated this is considered good.

The June 2011 PTSD examination resulted in the conclusion that the Veteran remains employable from a mental health perspective.  No more than moderate work-related impairment would be expected if the Veteran were otherwise capable of working, according to the examination report.

A June 2011 general medical examination revealed the cause of the Veteran's time lost from employment was general body weakness.  The examiner opined that diabetes mellitus had no effect on the Veteran's usual occupation and work problems.  The examiner opined that prostate cancer in remission had no effect on the Veteran's usual occupation and work problems.  The examiner opined that the fracture rib, which was well healed, had no effect on the Veteran's usual occupation and work problems.  The examiner opined that the Veteran's scar at the hypogastric region, well healed with no incisional hernia, had no effect on the Veteran's usual occupation and work problems.  The examiner opined that the Veteran's erectile dysfunction had no effect on the Veteran's usual occupation and work problems.  The examiner found that the nonservice-connected conditions of COPD, ulcerative colitis, and carotid artery stenosis did have effects on occupational activities.

The March 2013 examination for PTSD was reported in the PTSD portion of the decision, above, as far as PTSD symptoms.  With respect to unemployability, the examiner opined that the Veteran remained employable from a mental health perspective.

The Board notes that the November 2014 VA mental disorders examination showed that the Veteran's ability to understand and remember and follow short, simple, and concrete instructions, locations, details of written and spoken communication, and work-like procedures was likely mildly to moderately impaired for competitive employment.  In March 2015, a VA examination addendum opinion held that the Veteran was employable secondary to his service-connected conditions (prostate cancer, erectile dysfunction and diabetes).  The examiner supported his opinion with the results of the November and December 2014 and February 2015 VA examinations that indicate the Veteran's service connected disabilities individually do not impact his ability to work.  Although the examiner found the Veteran was not service connected for his rib pain, the Board has considered rib pain nonetheless because the Veteran was service connected for it until November 2011.

Based on a review of the record, the Board finds that the Veteran's service-connected disabilities either individually or collectively did not render him unable to secure and follow a substantially gainful occupation prior to September 6, 2013.  In this regard, the objective medical examinations hold that the Veteran was employable with moderate difficulty in performing the functions of his employment.  Indeed, it appears that the Veteran's nonservice-connected disabilities caused more functional impact on his employment than did the service-connected disabilities.  The Veteran indicated on one occasion that he retired due to the physical pain associated mainly with his hernia.  The Veteran is not service-connected for a hernia disability.  The evidence indicates that COPD, ulcerative colitis, and carotid artery sclerosis caused fatigue and weakness, leading to functional impact with employment, rather than the pain of the rib scar, urinary frequency and other prostate cancer residuals, and PTSD.  

Moreover, the Veteran indicated that he voluntarily chose to retire upon qualifying for Social Security benefits by age.  This fact indicates the Veteran was capable of continued employment, even though he encountered difficulties due to disability.  However, disability ratings in themselves are recognition that the impairment makes it difficult to obtain or keep employment.

The Board finds that the Veteran's statements asserting he was unemployable are outweighed by the opinions of the medical examiners.  The examiners are relatively unbiased and are medical professionals whose opinions were rendered after clinical examination.

In sum, the more credible and probative evidence establishes that the Veteran was not precluded from employment prior to September 6, 2013.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral peripheral neuropathy as secondary to diabetes mellitus is denied.

Service connection for colon cancer as secondary to prostate cancer is denied.

An evaluation of 50 percent, but no higher, for PTSD is granted.

Entitlement to a TDIU is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to restoration of service connection for a rib fracture.  See 38 C.F.R. § 19.9 (2015).

The Veteran contends that severance of service connection for a fracture rib is improper proper because his fractured rib disability is related to his service-connected prostate cancer.  There is evidence in the record showing the Veteran underwent a bone biopsy once the rib fracture was discovered in order to rule out metastasis of his prostate cancer as the cause of his fracture.  The Veteran claims that if he had not had prostate cancer, he would not have had to have a surgical biopsy to assess the cause of the rib fracture.  Therefore, he claims his fractured rib should be service connected.  The Board notes that, in this regard, the Veteran is service-connected for the surgical scar from the biopsy of the rib.

Nonetheless, to date, the evidence has focused on the causation aspect of secondary service connection.  If, however, the biopsy aggravated the rib fracture, service connection may be warranted.  The current medical opinion does not address whether the biopsy of the rib, the surgery itself, or the after care, aggravated the fractured rib.  See November 2010 VA examination.  Furthermore, the examination report indicates there is some confusion about which rib was biopsied and fractured.  Accordingly, a new medical opinion is warranted.

The Veteran has continued to complain of pain in the flank.  In the November 2012 Board hearing, the Veteran testified that he almost died during surgery.  He also testified that he has a big knot on his side.  Accordingly, the examiner should consider the course of the surgery and any procedures after surgery when rendering his or her opinion.

Next, the severance of service connection required that certain procedural safeguards be met.  38 C.F.R. § 3.105(d); see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  One of the procedural safeguards provides that, after the claimant is notified of the proposed severance of service connection and a 60 day period for the submission of new evidence has expired, final rating action will be taken and the award will be discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(d).  

In this case, the Veteran was granted service connection for the rib fracture in a September 2009 rating decision.  The final rating decision severing service connection was issued November 28, 2011, and the Veteran was notified of this decision in a letter dated November 30, 2011.  The severance did not result in a change in disability compensation as the disability was evaluated as noncompensable prior to severance.  However, there is no effective date set forth in any of the notices or rating decisions for the severance of service connection.  Out of deference to due process, a notice should be issued as to the effective date of the severance of service connection.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Then, obtain an opinion from an appropriate medical professional as to whether it is at least as likely as not that the Veteran's fractured rib was aggravated by the surgical biopsy of the rib or the treatment associated with it, including post-surgery hospital treatment.  The Veteran has contended that he nearly died during surgery and that he has a knot on his side.  These lay statements should be considered when formulating the opinion.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.

A rationale should be provided for all opinions. 

3.  If upon completion of the above actions any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.  Additionally, if service connection is not restored for the fractured rib, issue a notice as to the date the severance of service connection became effective.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


